DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communication filed on 20 June 2022. Claims 1-2, 4-12, and 14-20 are pending in the case. Claims 1, 10, and 11 were amended. Claim 20 was added. Claims 1, 10, and 11 are the independent claims. This action is non-final. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 20th, 2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-12, and 14-20 are being rejected under 35 U.S.C. 103 as being unpatentable over Khamis (US 2016/0086294 A1) in view of Meyer et al. (US 2014/0279386 A1), further in view of Ng et al. (US 2018/0285957 A1).
Regarding claim 1, Khamis teaches a method for detecting a relevant subject entity across different databases, comprising:
determining a plurality of relevance scores based on transaction data related to a potential participating entity and entity characteristics of a plurality of subject entities indicated in subject entity data, wherein each relevance score represents a relevance of a respective subject entity to the potential participating entity (see Khamis, Paragraph [0060], “for each “tenant/property owner” pair, the platform 110 may calculate a match score based on the real estate preferences, prospective tenant private (personal) information, tenant preferences, and property owner private information, as well as one or more predetermined rules.”),
identifying, based on the plurality of relevance scores, a plurality of relevant subject entities for the potential participating entity among the plurality of subject entities (see Khamis, Paragraph [0061], “the step 340 generates “match results” that include one or more tenant/property owner pairs with the highest match scores.”);  
identifying a plurality of instances of entities in the transaction data and in the subject entity data, each of the plurality of instances of the entities having a plurality of respective features; comparing the respective features between each instance in the transaction data with each instance in the subject entity data (see Khamis, Paragraph [0060], “The matching process may include comparing the real estate preferences of the prospective tenant with details or real estate listings as created by property owners or their agents. The matching process may also include comparing the tenant private information (e.g., credit score) with tenant preferences as stored in the property owner profiles (discussed below in detail).” [Examiner interprets “features” as the information that is being compared in the matching process.]);  

However, Khamis does not explicitly teach:
applying resolution rules requiring at least matching a plurality of features between respective instances of the subject entity in the transaction data and in the subject entity data, wherein the resolution rules collectively define requirements for uniquely identifying an entity in different databases and include requirements for a number of matching features that collectively uniquely identify an entity in different databases; resolving the plurality of relevant subject entities between the transaction data and the subject entity data based on results of applying the resolution rules, wherein each subject entity is resolved such that respective instances of the subject entity in the transaction data and in the subject entity data are determined as uniquely identifying the same subject entity;

Meyer teaches:
applying resolution rules requiring at least matching a plurality of features between respective instances of the subject entity in the transaction data and in the subject entity data, wherein the resolution rules collectively define requirements for uniquely identifying an entity in different databases and include requirements for a number of matching features that collectively uniquely identify an entity in different databases; resolving the plurality of relevant subject entities between the transaction data and the subject entity data based on results of applying the resolution rules, wherein each subject entity is resolved such that respective instances of the subject entity in the transaction data and in the subject entity data are determined as uniquely identifying the same subject entity (see Meyer, Paragraph [0029], “If any duplicates exist in the list (as the result in overlap between the searched databases), they are reduced to a single entry.”);

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Khamis (teaching real estate searching and matching web platform) in view of Meyer (teaching methods and system for mining and analyzing real estate information) and arrived at a method that incorporates deduplication. One of ordinary skill in the art would have been motivated to make such a combination for the purposes of efficiently mining and analyzing information (see Meyer, Paragraph [0005]). In addition, both the references (Khamis and Meyer) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as real-estate. The close relation between both of the references highly suggests an expectation of success.

The combination of Khamis, and Meyer further teaches:
identifying at least one redundant instance among the plurality of relevant subject entities based on the resolution of the plurality of relevant subject entities between the transaction data and the subject entity data; and removing the at least one redundant instance from the plurality of relevant subject entities among the transaction data to determine at least one unique relevant subject entity (see Meyer, Paragraph [0029], “If any duplicates exist in the list (as the result in overlap between the searched databases), they are reduced to a single entry.”).

However, the combination of Khamis, and Meyer do not explicitly teach:
wherein the plurality of relevance scores is determined using a machine learning model trained based on training subject entity data and training entity characteristics;

Ng teaches:
wherein the plurality of relevance scores is determined using a machine learning model trained based on training subject entity data and training entity characteristics (see Ng, Paragraph [0013], “By using one or more machine-learning algorithms to generate models based on a large set of training data to determine user-asset propensity scores”);

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Khamis (teaching real estate searching and matching web platform) in view of Meyer (teaching methods and system for mining and analyzing real estate information), further in view of Ng (teaching recommendation system associated with an online marketplace) and arrived at a method that incorporates machine learning. One of ordinary skill in the art would have been motivated to make such a combination for the purposes of providing a more robust approach in generating recommendations (see Ng, Paragraph [0013]). In addition, the references (Khamis, Meyer, and Ng) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as real-estate. The close relation between the references highly suggests an expectation of success.

Regarding claim 2, Khamis in view of Meyer, further in view of Ng teaches all the limitations of claim 1. Khamis further teaches:
wherein each relevant subject entity has a respective relevance score above a threshold (see Khamis, Paragraph [0061], “At step 340, the platform 110 determines those property owner profiles, which possess a match score being above a predetermined value.”).

Regarding claim 4, Khamis in view of Meyer, further in view of Ng teaches all the limitations of claim 1. Meyer further teaches:
wherein the resolution rules include cleaning resolution rules for cleaning data related to entities (see Meyer, Paragraph [0032], “data cleansing is performed (to remove titles such as “MR” or “MRS”, etc), and names are compared in different order to handle first and last name swaps in input data.”).

Regarding claim 5, Khamis in view of Meyer, further in view of Ng teaches all the limitations of claim 4. Meyer further teaches:
wherein the cleaning resolution rules include rules for removing predetermined postfixes (see Meyer, Paragraph [0032], “data cleansing is performed (to remove titles such as “MR” or “MRS”, etc), and names are compared in different order to handle first and last name swaps in input data.”).

Regarding claim 6, Khamis in view of Meyer, further in view of Ng teaches all the limitations of claim 1. Meyer further teaches:
wherein the resolution rules include requirements for a minimum number of matching features (see Meyer, Paragraph [0032], “a conventional name matching algorithm, such as the Jaro-Winkler algorithm, measures the weighted sum or percentage of matched characters in a name.”).

Regarding claim 7, Khamis in view of Meyer, further in view of Ng teaches all the limitations of claim 1. Khamis further teaches:
wherein the plurality of relevance scores is determined based further on a plurality of characteristics of the potential participating entity (see Khamis, Paragraph [0060], “for each “tenant/property owner” pair, the platform 110 may calculate a match score based on the real estate preferences, prospective tenant private (personal) information, tenant preferences, and property owner private information, as well as one or more predetermined rules.”).

Regarding claim 8, Khamis in view of Meyer, further in view of Ng teaches all the limitations of claim 1. Meyer further teaches:
resolving the plurality of subject entities between a first database and at least one second database, wherein the first database stores the transaction data related to the potential participating entity, wherein the at least one second database stores subject entity data, wherein each subject entity is resolved such that respective instances of each subject entity in both the first database and the at least one second database are determined as each uniquely identifying the same subject entity, wherein resolving each subject entity further comprises applying resolution rules requiring at least matching a plurality of features between respective instances of the first entity; extracting subject entity data from the at least one second database based on the resolution of the plurality of subject entities; and enriching the transaction data using the extracted subject entity data (see Meyer, Paragraphs [0029], [0032], “If any duplicates exist in the list (as the result in overlap between the searched databases), they are reduced to a single entry… a conventional name matching algorithm, such as the Jaro-Winkler algorithm, measures the weighted sum or percentage of matched characters in a name. In addition, data cleansing is performed (to remove titles such as “MR” or “MRS”, etc), and names are compared in different order to handle first and last name swaps in input data.”).

Regarding claim 9, Khamis in view of Meyer, further in view of Ng teaches all the limitations of claim 1. Khamis, and Meyer further teaches:
generating a notification based on the at least one relevant subject entity; and sending the notification to a user device (see Khamis, Paragraph [0063], “In one example, at the step 350, the website can display the “match results.” In other words, the website can display the property owner profiles having the highest match scores to the prospective tenant, for example, through the graphical interface 400 or any other interface.”).

Regarding claim 10, Khamis teaches a non-transitory computer readable medium having stored thereon instructions for causing a processing circuitry to execute a process, the process comprising:
determining a plurality of relevance scores based on transaction data related to a potential participating entity and entity characteristics of a plurality of subject entities indicated in subject entity data, wherein each relevance score represents a relevance of a respective subject entity to the potential participating entity (see Khamis, Paragraph [0060], “for each “tenant/property owner” pair, the platform 110 may calculate a match score based on the real estate preferences, prospective tenant private (personal) information, tenant preferences, and property owner private information, as well as one or more predetermined rules.”),
identifying, based on the plurality of relevance scores, a plurality of relevant subject entities for the potential participating entity among the plurality of subject entities (see Khamis, Paragraph [0061], “the step 340 generates “match results” that include one or more tenant/property owner pairs with the highest match scores.”);  
identifying a plurality of instances of entities in the transaction data and in the subject entity data, each of the plurality of instances of the entities having a plurality of respective features; comparing the respective features between each instance in the transaction data with each instance in the subject entity data (see Khamis, Paragraph [0060], “The matching process may include comparing the real estate preferences of the prospective tenant with details or real estate listings as created by property owners or their agents. The matching process may also include comparing the tenant private information (e.g., credit score) with tenant preferences as stored in the property owner profiles (discussed below in detail).” [Examiner interprets “features” as the information that is being compared in the matching process.]);  

However, Khamis does not explicitly teach:
applying resolution rules requiring at least matching a plurality of features between respective instances of the subject entity in the transaction data and in the subject entity data, wherein the resolution rules collectively define requirements for uniquely identifying an entity in different databases and include requirements for a number of matching features that collectively uniquely identify an entity in different databases; resolving the plurality of relevant subject entities between the transaction data and the subject entity data based on results of applying the resolution rules, wherein each subject entity is resolved such that respective instances of the subject entity in the transaction data and in the subject entity data are determined as uniquely identifying the same subject entity;

Meyer teaches:
applying resolution rules requiring at least matching a plurality of features between respective instances of the subject entity in the transaction data and in the subject entity data, wherein the resolution rules collectively define requirements for uniquely identifying an entity in different databases and include requirements for a number of matching features that collectively uniquely identify an entity in different databases; resolving the plurality of relevant subject entities between the transaction data and the subject entity data based on results of applying the resolution rules, wherein each subject entity is resolved such that respective instances of the subject entity in the transaction data and in the subject entity data are determined as uniquely identifying the same subject entity (see Meyer, Paragraph [0029], “If any duplicates exist in the list (as the result in overlap between the searched databases), they are reduced to a single entry.”);

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Khamis (teaching real estate searching and matching web platform) in view of Meyer (teaching methods and system for mining and analyzing real estate information) and arrived at a machine that incorporates deduplication. One of ordinary skill in the art would have been motivated to make such a combination for the purposes of efficiently mining and analyzing information (see Meyer, Paragraph [0005]). In addition, both the references (Khamis and Meyer) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as real-estate. The close relation between both of the references highly suggests an expectation of success.

The combination of Khamis, and Meyer further teaches:
identifying at least one redundant instance among the plurality of relevant subject entities based on the resolution of the plurality of relevant subject entities between the transaction data and the subject entity data; and removing the at least one redundant instance from the plurality of relevant subject entities among the transaction data to determine at least one unique relevant subject entity (see Meyer, Paragraph [0029], “If any duplicates exist in the list (as the result in overlap between the searched databases), they are reduced to a single entry.”).

However, the combination of Khamis, and Meyer do not explicitly teach:
wherein the plurality of relevance scores is determined using a machine learning model trained based on training subject entity data and training entity characteristics;

Ng teaches:
wherein the plurality of relevance scores is determined using a machine learning model trained based on training subject entity data and training entity characteristics (see Ng, Paragraph [0013], “By using one or more machine-learning algorithms to generate models based on a large set of training data to determine user-asset propensity scores”);

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Khamis (teaching real estate searching and matching web platform) in view of Meyer (teaching methods and system for mining and analyzing real estate information), further in view of Ng (teaching recommendation system associated with an online marketplace) and arrived at a machine that incorporates machine learning. One of ordinary skill in the art would have been motivated to make such a combination for the purposes of providing a more robust approach in generating recommendations (see Ng, Paragraph [0013]). In addition, the references (Khamis, Meyer, and Ng) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as real-estate. The close relation between the references highly suggests an expectation of success.

Regarding claim 11, Khamis teaches a system for detecting a relevant subject entity across different databases, comprising:
a processing circuitry; and a memory, the memory containing instructions that, when executed by the processing circuitry, configure the system to (see Khamis, Paragraph [0040], “the processors 202 may process instructions stored in memory 204 and/or instructions stored on storage devices 206.”):
determine a plurality of relevance scores based on transaction data related to a potential participating entity and entity characteristics of a plurality of subject entities indicated in subject entity data, wherein each relevance score represents a relevance of a respective subject entity to the potential participating entity (see Khamis, Paragraph [0060], “for each “tenant/property owner” pair, the platform 110 may calculate a match score based on the real estate preferences, prospective tenant private (personal) information, tenant preferences, and property owner private information, as well as one or more predetermined rules.”), 
identify, based on the plurality of relevance scores, a plurality of relevant subject entities for the potential participating entity among the plurality of subject entities (see Khamis, Paragraph [0061], “the step 340 generates “match results” that include one or more tenant/property owner pairs with the highest match scores.”);  
identify a plurality of instances of entities in the transaction data and in the subject entity data, each of the plurality of instances of the entities having a plurality of respective features; compare the respective features between each instance in the transaction data with each instance in the subject entity data (see Khamis, Paragraph [0060], “The matching process may include comparing the real estate preferences of the prospective tenant with details or real estate listings as created by property owners or their agents. The matching process may also include comparing the tenant private information (e.g., credit score) with tenant preferences as stored in the property owner profiles (discussed below in detail).” [Examiner interprets “features” as the information that is being compared in the matching process.]);   

However, Khamis does not explicitly teach:
apply resolution rules requiring at least matching a plurality of features between respective instances of the subject entity in the transaction data and in the subject entity data, wherein the resolution rules collectively define requirements for uniquely identifying an entity in different databases and include requirements for a number of matching features that collectively uniquely identify an entity in different databases; resolve the plurality of relevant subject entities between the transaction data and the subject entity data based on results of applying the resolution rules, wherein each subject entity is resolved such that respective instances of the subject entity in the transaction data and in the subject entity data are determined as uniquely identifying the same subject entity;

Meyer teaches:
apply resolution rules requiring at least matching a plurality of features between respective instances of the subject entity in the transaction data and in the subject entity data, wherein the resolution rules collectively define requirements for uniquely identifying an entity in different databases and include requirements for a number of matching features that collectively uniquely identify an entity in different databases; resolve the plurality of relevant subject entities between the transaction data and the subject entity data based on results of applying the resolution rules, wherein each subject entity is resolved such that respective instances of the subject entity in the transaction data and in the subject entity data are determined as uniquely identifying the same subject entity (see Meyer, Paragraph [0029], “If any duplicates exist in the list (as the result in overlap between the searched databases), they are reduced to a single entry.”);

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Khamis (teaching real estate searching and matching web platform) in view of Meyer (teaching methods and system for mining and analyzing real estate information) and arrived at a system that incorporates deduplication. One of ordinary skill in the art would have been motivated to make such a combination for the purposes of efficiently mining and analyzing information (see Meyer, Paragraph [0005]). In addition, both the references (Khamis and Meyer) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as real-estate. The close relation between both of the references highly suggests an expectation of success.

The combination of Khamis, and Meyer further teaches:
identify at least one redundant instance among the plurality of relevant subject entities based on the resolution of the plurality of relevant subject entities between the transaction data and the subject entity data; and remove the at least one redundant instance from the plurality of relevant subject entities among the transaction data to determine at least one unique relevant subject entity (see Meyer, Paragraph [0029], “If any duplicates exist in the list (as the result in overlap between the searched databases), they are reduced to a single entry.”).

However, the combination of Khamis, and Meyer do not explicitly teach:
wherein the plurality of relevance scores is determined using a machine learning model trained based on training subject entity data and training entity characteristics;

Ng teaches:
wherein the plurality of relevance scores is determined using a machine learning model trained based on training subject entity data and training entity characteristics (see Ng, Paragraph [0013], “By using one or more machine-learning algorithms to generate models based on a large set of training data to determine user-asset propensity scores”);

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Khamis (teaching real estate searching and matching web platform) in view of Meyer (teaching methods and system for mining and analyzing real estate information), further in view of Ng (teaching recommendation system associated with an online marketplace) and arrived at a system that incorporates machine learning. One of ordinary skill in the art would have been motivated to make such a combination for the purposes of providing a more robust approach in generating recommendations (see Ng, Paragraph [0013]). In addition, the references (Khamis, Meyer, and Ng) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as real-estate. The close relation between the references highly suggests an expectation of success.

Regarding claim 12, Khamis in view of Meyer, further in view of Ng teaches all the limitations of claim 11. Khamis further teaches:
wherein each relevant subject entity has a respective relevance score above a threshold (see Khamis, Paragraph [0061], “At step 340, the platform 110 determines those property owner profiles, which possess a match score being above a predetermined value.”).

Regarding claim 14, Khamis in view of Meyer, further in view of Ng teaches all the limitations of claim 11. Meyer further teaches:
wherein the resolution rules include cleaning resolution rules for cleaning data related to entities (see Meyer, Paragraph [0032], “data cleansing is performed (to remove titles such as “MR” or “MRS”, etc), and names are compared in different order to handle first and last name swaps in input data.”).

Regarding claim 15, Khamis in view of Meyer, further in view of Ng teaches all the limitations of claim 14. Meyer further teaches:
wherein the cleaning resolution rules include rules for removing predetermined postfixes (see Meyer, Paragraph [0032], “data cleansing is performed (to remove titles such as “MR” or “MRS”, etc), and names are compared in different order to handle first and last name swaps in input data.”).

Regarding claim 16, Khamis in view of Meyer, further in view of Ng teaches all the limitations of claim 11. Meyer further teaches:
wherein the resolution rules include requirements for a minimum number of matching features (see Meyer, Paragraph [0032], “a conventional name matching algorithm, such as the Jaro-Winkler algorithm, measures the weighted sum or percentage of matched characters in a name.”).

Regarding claim 17, Khamis in view of Meyer, further in view of Ng teaches all the limitations of claim 11. Khamis further teaches:
wherein the plurality of relevance scores is determined based further on a plurality of characteristics of the potential participating entity (see Khamis, Paragraph [0060], “for each “tenant/property owner” pair, the platform 110 may calculate a match score based on the real estate preferences, prospective tenant private (personal) information, tenant preferences, and property owner private information, as well as one or more predetermined rules.”).

Regarding claim 18, Khamis in view of Meyer, further in view of Ng teaches all the limitations of claim 11. Meyer further teaches:
resolve the plurality of subject entities between a first database and at least one second database, wherein the first database stores the transaction data related to the potential participating entity, wherein the at least one second database stores subject entity data, wherein each subject entity is resolved such that respective instances of each subject entity in both the first database and the at least one second database are determined as each uniquely identifying the same subject entity, wherein resolving each subject entity further comprises applying resolution rules requiring at least matching a plurality of features between respective instances of the first entity; extract subject entity data from the at least one second database based on the resolution of the plurality of subject entities; and enrich the transaction data using the extracted subject entity data (see Meyer, Paragraphs [0029], [0032], “If any duplicates exist in the list (as the result in overlap between the searched databases), they are reduced to a single entry… a conventional name matching algorithm, such as the Jaro-Winkler algorithm, measures the weighted sum or percentage of matched characters in a name. In addition, data cleansing is performed (to remove titles such as “MR” or “MRS”, etc), and names are compared in different order to handle first and last name swaps in input data.”).

Regarding claim 19, Khamis in view of Meyer, further in view of Ng teaches all the limitations of claim 11. Khamis, and Meyer further teaches:
generate a notification based on the at least one relevant subject entity; and send the notification to a user device (see Khamis, Paragraph [0063], “In one example, at the step 350, the website can display the “match results.” In other words, the website can display the property owner profiles having the highest match scores to the prospective tenant, for example, through the graphical interface 400 or any other interface.”).

Regarding claim 20, Khamis in view of Meyer, further in view of Ng teaches all the limitations of claim 1. Meyer further teaches:
determining an entity type for each of the plurality of relevant subject entities; and selecting the resolution rules to be applied based on the entity type for each of the plurality of relevant subject entities (see Khamis, Paragraph [0060], “The matching process may include comparing the real estate preferences of the prospective tenant with details or real estate listings as created by property owners or their agents.” Also, see Meyer, Paragraph [0029], “If any duplicates exist in the list (as the result in overlap between the searched databases), they are reduced to a single entry.”).

Response to Arguments
Applicant’s Arguments, filed June 20th, 2022, have been fully considered, but are not persuasive.

	Applicant argues on pages 11-12 of Applicant’s remarks that the cited references do not teach or suggest “identifying multiple (i.e., a plurality of) instances each having multiple (i.e., a plurality of) respective features or applying resolution rules which require a number of matching features that collectively uniquely identify an entity in different databases.” The Examiner respectfully disagrees.

Meyer discloses in paragraph [0029], that “If any duplicates exist in the list (as the result in overlap between the searched databases), they are reduced to a single entry.” Therefore, it is believed that Meyer teaches Applicant’s argued limitation because Meyer discloses a process that determines if there are duplicate entities across multiple sources. 

	Applicant argues on pages 12-13 of Applicant’s remarks that the cited references do not teach or suggest Dependent Claim 20. The Examiner respectfully disagrees.

Khamis discloses in paragraph [0060], that “The matching process may include comparing the real estate preferences of the prospective tenant with details or real estate listings as created by property owners or their agents.” Therefore, Examiner interprets “entity type” as “real estate preferences.” Accordingly, Meyer discloses in paragraph [0029], that “If any duplicates exist in the list (as the result in overlap between the searched databases), they are reduced to a single entry.” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Meyer into Khamis for the purposes of efficiently mining and analyzing information (see Meyer, Paragraph [0005]). In addition, both the references (Khamis and Meyer) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as real-estate. The close relation between both of the references highly suggests an expectation of success.

For the above reasons, it is believed that the rejections should be sustained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUSAM TURKI SAMARA whose telephone number is (571)272-6803.  The examiner can normally be reached on Monday - Thursday, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on (571)-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUSAM TURKI SAMARA/
Examiner, Art Unit 2161










/APU M MOFIZ/Supervisory Patent Examiner, Art Unit 2161